Opinion issued December 11, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00232-CV
                            ———————————
            CHANDLER JOSEPH GRANT NETANEL, Appellant
                                        V.
    GWR APPLEWOOD LLC DBA APPLEWOOD VILLAGE, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1106732


                          MEMORANDUM OPINION

      Appellant’s brief was originally due more than five months ago. The court

granted two extensions and, on November 2, 2018, sent appellant a third notice that

the brief was overdue. This notice stated that unless the brief was filed within ten

days, the appeal might be dismissed for want of prosecution. No brief was received.
      On November 21, 2018, appellant filed his third motion for extension. The

motion is denied. We dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 42.3. All pending motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.